IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JIM LEE MCGAHEE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-0325

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 14, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Jim Lee McGahee, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Thomas H. Duffy, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.

2d 1236, 1238 (Fla. 2004).

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.